Citation Nr: 1726052	
Decision Date: 07/07/17    Archive Date: 07/18/17

DOCKET NO.  10-33 396	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for compression fracture, C4 with intervertebral disc syndrome (IVDS).

2.  Entitlement to an evaluation in excess of 20 percent for left shoulder paresis associated with compression fracture, C4 with IVDS, prior to January 29, 2015.

3.  Entitlement to an evaluation in excess of 60 percent for left shoulder paresis associated with compression fracture, C4 with IVDS, from January 29, 2015.

4.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities prior to June 7, 2010.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

N. Whitaker, Associate Counsel


INTRODUCTION

The Veteran served on active duty with the U.S. Navy from July 1978 to December 1981.

This matter comes before the Board of Veteran's Appeals (Board or BVA) from a September 2008 decision by the Board of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

The Veteran filed a claim for an increased evaluation in excess of 20 percent disabling for left shoulder paresis associated with compression fracture, C4 with intervertebral disc syndrome (IVDS) and in excess of 20 percent disabling for compression fracture, C4 with intervertebral disc syndrome (IVDS) in May 2008.  In a September 2008 Rating Decision, the RO continued the current evaluation of 20 percent disabling for both claims.  In January 2009, the Veteran filed a Notice of Disagreement.  The RO issued a Statement of the Case continuing the 20 percent evaluation for both claims in July 2010.

In August 2010, the Veteran filed a VA Form 9 Appeal to the Board of Veterans' Appeals asserting that his conditions had worsened since his prior evaluation.  A Rating Decision, issued in March 2015, increased the evaluation for left shoulder paresis from 20 percent to 30 percent disabling effective January 29, 2015.  

In April 2015, a Decision Review Officer (DRO) issued a Decision which increased the evaluation of the Veteran's left shoulder paresis from 30 percent disabling to 60 percent disabling effective January 29, 2015.  

In May 2015, the Veteran filed an Application for Increased Compensation based on Unemployability (TDIU).  A July 2015 Rating Decision denied the claim.  In an August 2016 BVA Decision, the Board remanded the Veteran's increased rating claims for compression fracture, C4 with IVDS and left shoulder paresis associated with compression fracture, C4 with IVDS, as well as his claim for TDIU.

In January 2017, the RO issued a Rating Decision granting the Veteran's claim for TDIU, effective June 7, 2010.  However, TDIU was not granted for the full appeal period.  In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that, when entitlement to TDIU is raised during the adjudicatory process of the underlying disability for an initial or increased rating, it is part of the claim for benefits for that underlying disability.  Id.  During the pendency of the appeal, the Veteran has asserted that he is unemployable, in part, as a result of his service-connected cervical spine and left shoulder disabilities.  Accordingly, the claim for a TDIU is part and parcel of the claims for higher ratings, which have been pending since May 20, 2008.  Therefore, the claim for a TDIU prior to June 7, 2010, remains properly before the Board.  

This matter was certified to the Board in March 2017.


FINDINGS OF FACT

1.  Resolving all reasonable doubt in favor of the Veteran, the Veteran's service-connected compression fracture, C4 with IVDS, has been manifested by forward flexion of the cervical spine limited to 15 degrees or less; however, it has not been manifested by unfavorable ankylosis of the entire cervical spine or incapacitating episodes having a duration of at least four weeks but less than six weeks during the prior twelve months.

2.  Since June 12, 2015, the Veteran has had radiculopathy of the right upper extremity that was manifested by no more than mild incomplete paralysis.  

3.  Prior to January 29, 2015, the Veteran's left shoulder paresis associated with compression fracture, C4 with IVDS was manifested by no more than mild incomplete paralysis of the left upper extremity.

4.  Since January 29, 2015, the Veteran's left shoulder paresis associated with compression fracture, C4 with IVDS was manifested by no more than severe incomplete paralysis of the left upper extremity.

5.  Prior to June 7, 2010, the Veteran's service-connected disabilities did not render him incapable of securing or following a substantially gainful occupation.


CONCLUSIONS OF LAW

1.  The criteria for a 30 percent disability rating, but no higher, for compression fracture, C4 with IVDS, have been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.10, 4.71A, Diagnostic Code 5243 (2016).

2.  Since June 12, 2015, the criteria for a 20 percent rating, but no higher, for right upper extremity radiculopathy have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.7  4.124a, Diagnostic Code 8613 (2016).  

3.  Prior to January 29, 2015, the criteria for a disability rating in excess of 20 percent for left shoulder paresis associated with compression fracture, C4 with IVDS, have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.7  4.124a, Diagnostic Code 8613 (2016).

4.  From January 29, 2015, the criteria for a disability rating in excess of 60 percent for left shoulder paresis associated with compression fracture, C4 with IVDS, have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.7, 4.124a, Diagnostic Code 8613 (2016).

5.  Prior to June 7, 2010, the criteria for a TDIU have not been met. 38 U.S.C.A. §§ 1155 , 5110(a), (b)(2) (West 2014); 38 C.F.R. §§ 3.102 , 3.340, 3.341, 4.3, 4.16 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

VA has endeavored to fully comply with the duties to notify and assist in this case.  The Veteran has not raised any procedural arguments regarding the notice or assistance provided.  Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  The Board also finds that the August 2016 remand directives have been substantially complied with.  Stegall v. West, 11 Vet. App. 268 (1998).  

Legal Criteria: Disability Ratings

The Veteran contends that he is entitled to an evaluation in excess of 20 percent for compression fracture, C4 with IVDS.  He also contends that he is entitled to an evaluation in excess of 20 percent for left shoulder paresis associated with compression fracture, C4 with IVDS, prior to January 29, 2015 and in excess of 60 percent, thereafter.

Disability evaluations are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2016).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321(a), 4.1 (2016).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.
38 C.F.R. § 4.7 (2016).




Increased rating for compression fracture, C4 with IVDS

In a September 2008 rating decision, the RO continued the evaluation of 20 percent disabling for the Veteran's compression fracture, C4 with IVDS.

The Veteran's service-connected compression fracture disability is rated under Diagnostic Code (DC) 5243-5237.  Under the General Rating Formula for Diseases and Injuries of the Spine, a 20 percent disability rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 30 percent disability rating is assigned for forward flexion of the cervical spine 15 degrees or less; or favorable ankylosis of the entire cervical spine.  A 40 percent disability rating is assigned for unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  Unfavorable ankylosis of the entire thoracolumbar spine warrants a 50 percent rating.  Unfavorable ankylosis of the entire spine warrants a 100 percent rating.  38 C.F.R. § 4.71a, DCs 5235 to 5243 (2016).   

Under the IVDS Formula, ratings are determined based on the duration of incapacitating episodes in a 12-month period, which are defined as a period of acute signs and symptoms due to IVDS that requires bedrest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71, DC 5243, Note (1) (2016).  Incapacitating episodes totaling one week but less than two weeks warrant a 10 percent rating; two weeks but less than four weeks warrant a 20 percent rating; four weeks but less than six weeks warrant a 40 percent rating; and, six weeks or more of incapacitating episodes warrant a 60 percent rating.  Id.

The rater must consider both the schedular criteria and any functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 8 Vet. App. 202 (1995); see also 38 C.F.R. §§ 4.40 and 4.45 (2016).  Painful, unstable, or misaligned joints, due to a healed injury, are entitled to at least the minimal compensable rating for the joint.  38 C.F.R. § 4.59 (2016).  Painful motion should be considered limited motion, even though a range of motion may be possible beyond the point when pain sets in.  See Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); 38 C.F.R. § 4.59 (2016).

A finding of functional loss due to pain must be supported by adequate pathology and evidenced by the visible behavior of the claimant.  38 C.F.R. § 4.40 (2016); Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  And although VA is required to apply 38 C.F.R. §§ 4.40 and 4.45, pertaining to functional impairment for disabilities evaluated on the basis of limitation of motion, where the Veteran is in receipt of the maximum schedular evaluation based on limitation of motion and a higher rating requires ankylosis, these regulations are not for application.  Johnston, 10 Vet. App. at 84-85.  Moreover, pain itself does not constitute functional loss. Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  Rather, pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  Id; see also 38 C.F.R. § 4.40 (2016).

Any associated objective neurologic abnormalities, including, but not limited to bowel or bladder impairment, must be considered separately under an appropriate diagnostic code.  See 38 C.F.R. § 4.71a, Note (1).  

In May 2008, the Veteran asserted an increase in severity of his service-connected compression fracture disability and contends that he is entitled to an evaluation in excess of 20 percent disabling.  The preponderance of the evidence is against his claim.

The Veteran's VA treatment records show ongoing treatment for symptoms related to his compression fracture.

During a VA examination in July 2008, the Veteran reported stiffness, weakness, and numbness.  Pain was constant and described as crushing, aching, and sharp.  The Veteran stated that his condition had not resulted in any incapacitation.  On physical examination, there was no evidence of radiating pain on movement or muscle spasms. The presence of tenderness over mid-cervical area with numbness was noted.  In a report of findings, the examiner stated that there was no evidence of ankylosis of the cervical spine.  Range of motion testing revealed flexion limited to 30 degrees with pain at 25 degrees, extension limited to 35 degrees with pain at 20 degrees, right lateral flexion limited to 35 degrees with pain at 30 degrees, and left lateral flexion limited to 25 degrees with pain at 20 degrees.  Right rotation was limited to 70 degrees with pain at 65 degrees and left rotation limited to 65 degrees with pain at 60 degrees.  The examiner concluded that the Veteran's joint function was not additionally limited by pain, fatigue, weakness, lack of endurance or incoordination after repetitive use.  Review of X-rays of the Veteran's cervical spine revealed vertebral fractures at C4 with 50 percent of height loss.  

In January 2015, the Veteran underwent a VA examination to assess the current severity of his symptoms.  During the evaluation, the Veteran reported flare ups that cause him to have trouble turning right and to sometimes wake up with stiff neck.  Range of motion testing indicated the Veteran's forward flexion was limited to 20 degrees with pain at 15 degrees, and extension limited to 20 degrees with pain at 15 degrees.  His right lateral flexion was limited to 20 degrees with pain at 15 degrees, and left lateral flexion was limited to 20 degrees with pain at 20 degrees.  The right lateral rotation was limited to 25 degrees with pain at 25 degrees, and left lateral rotation was 30 degrees with pain at 20 degrees.  The examination report notes that the Veteran was able to perform repetitive use testing.  There was no additional limitation of motion upon repetitive testing except for left lateral rotation was at 25 degrees.  The examiner noted that this was due to the Veteran's weakened movement, excess fatigability and pain on movement.  However, no additional functional loss or impairment was found upon repetitive use.  No localized tenderness or pain to palpation of the cervical spine was noted.  The presence of guarding or muscle spasms was identified.  However, the examiner concluded that it did not result in abnormal gait or spinal contour.  The Veteran's posture and gait were within normal limits, and no incapacitating episodes were found.

On June 12, 2015, the Veteran underwent another VA examination.  He reported having flare-ups that cause him to be unable to bend over too long, especially during the winter.  The examiner determined that the degree of range of motion loss during pain on use or flare-ups was approximately 10 degrees or more loss in range of motion of flexion, extension, and bilateral lateral movement of the neck.  Range of motion testing indicated the Veteran's forward flexion was limited to 30 degrees with pain at 25 degrees, and extension limited to 30 degrees with pain at 25 degrees.  His right lateral flexion was limited to 30 degrees with pain at 30 degrees, and left lateral flexion was limited to 20 degrees with pain at 15 degrees.  The right lateral rotation was limited to 50 degrees with pain at 40 degrees, and left lateral rotation was 65 degrees with pain at 55 degrees.  The examination report notes that the Veteran was unable to perform repetitive use testing due to marked pain upon attempt to do repetitive movements.  There was additional limitation of motion upon repetitive testing due to less movement than normal, weakened movement, excess fatigability, pain on movement, instability of station, disturbance of locomotion, and interference with sitting, standing, and/or weight-bearing.  There was localized tenderness or pain to palpation of the cervical spine.  There was also guarding or muscle spasms that were severe enough to result in abnormal gait and spinal contour.  The Veteran was noted to have had incapacitating episodes of less than 1 week over the past 12 months.  

After review of the evidence, the Board finds that a 30 percent disability rating, but no higher, for compression fracture, C4 with IVDS is warranted.  When considering the effects of pain and flare-ups, the pertinent medical and lay evidence of record, to include VA examinations of the spine in July 2008, January 2015, and June 2015, show that the Veteran's service-connected compression fracture disability has been manifested, at worst, by forward flexion of 15 degrees at a January 2015 VA examination.  Additionally, while the Veteran had 30 degrees of flexion with pain at 25 degrees at his June 2015 VA examination, the examiner determined that the Veteran had approximately 10 degrees or more loss in range of motion of flexion when considering the effects of flare-ups and pain on use.  Further, he was unable to complete repetitive motion testing due to pain.  Therefore, when taking into consideration pain and other factors, the Board finds that the Veteran's cervical spine disability was manifested by forward flexion of the cervical spine to 15 degrees or less.  However, no signs of ankylosis in any area of the spine were identified on any examination for the entire appeal period.  As such, a rating in excess of 30 percent disabling is not warranted.  See 38 C.F.R. § 4.71a, DC 5235 (2016).

While the Board acknowledges and remains sympathetic to the Veteran's report of pain, review of the claim's file indicates that evidence of pain was considered in the evaluation currently assigned for the Veteran's service-connected disability.  DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

The Board has also considered whether a higher rating is warranted under an alternate diagnostic code.  However, the evidence does not reflect the presence of incapacitating episodes related to the Veteran's compression fracture disability that had a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  Therefore, a higher evaluation under the rating formula for IVDS is not available.

Regarding neurological impairment, the Board notes that the Veteran is already separately service-connected for neurological impairment of the left upper extremity, which will be subsequently discussed in this decision.  With respect to the right upper extremity, the Board notes that there is no objective evidence of neurological impairment of the right upper extremity prior to June 12, 2015.  However, at the Veteran's June 12, 2015 VA cervical spine examination, the Veteran was found to have right brachioradialis reflex that was hypoactive (1+).  The examiner also indicated that the Veteran's right finger jerk reflex was 1+.  The Veteran was also noted to have moderate constant and intermittent pain, paresthesias and/or dysesthesias, and numbness in the right upper extremity.  The examiner noted that the Veteran had overall mild right upper radiculopathy.  At a June 2015 VA examination specifically for peripheral nerves, the examiner found that the Veteran did not have any pain, paresthesias and/or dysesthesias, or numbness in the right upper extremity.  However, he had diminished biceps, triceps, and brachioradialis reflexes in the right upper extremity.  The examiner found that the Veteran had mild incomplete paralysis of all radicular groups on the right side.  Given the above, the Board finds that a separate 20 percent rating is warranted for right upper extremity radiculopathy since June 12, 2015, for mild incomplete paralysis of the major extremity.  See 38 C.F.R. § 4.124a, DC 8613.  The Board finds that a higher 30 percent rating for moderate incomplete paralysis of the major extremity is not warranted.  While the examiner indicated that the Veteran had moderate constant and intermittent pain, paresthesias and/or dysesthesias, and numbness in the right upper extremity at the June 2015 cervical spine examination, the examiner did not find any pain, paresthesias and/or dysesthesias, and numbness in the right upper extremity at the June 2015 peripheral nerves examination.  Additionally, the examiner at both the cervical spine and nerves examinations determined that the Veteran had mild neurological involvement of the right upper extremity.  Indeed, muscle strength and sensory examination were normal in the right upper extremity, and there was no muscle atrophy.  Therefore, the Board finds that the overall evidence shows that the Veteran's right upper extremity radiculopathy is no more than mild in severity.   

Accordingly, the Board finds that, a 30 percent rating, but no higher, is warranted for the orthopedic manifestations of the Veteran's cervical spine disability, and a separate 20 percent rating, but no higher, is warranted for right upper extremity radiculopathy since June 12, 2015.  The benefit-of-the-doubt doctrine has been considered in the assignment of these ratings.  See U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

Increased evaluation in excess of 20 percent for Left Shoulder Paresis prior to January 29, 2015, and in excess of 60 percent thereafter  

The Veteran's left shoulder paresis associated with compression fracture, C4 with IVDS, is currently rated as 20 percent disabling prior to January 29, 2015 and 60 percent disabling, thereafter. The Veteran contends that the current severity of his symptoms is not reflected in the 20 percent evaluation prior to January 29, 2015 or in the 60 percent evaluation, thereafter.

The Veteran's radiculitis is of his left upper extremity, which is his minor side.

Under DC 8613, mild incomplete paralysis of all radicular groups in both the minor and major side warrants a 20 percent.  Moderate incomplete paralysis in the minor side warrants 30 percent.  Severe incomplete paralysis in the minor side warrants 60 percent.  Complete paralysis in the minor side warrants a maximum of 80 percent. 38 C.F.R. § 4.124a , DC 8613 (2016).

The term "incomplete paralysis," with peripheral nerve injuries indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  Id. 

Based upon a review of the evidence, the Board finds that a disability rating in excess of 20 percent disabling prior to January 29, 2015, is not warranted.

In a July 2008 VA examination, the Veteran reported weakness, giving way, lack of endurance, and fatigue in the left shoulder.  He also noted constant pain which is relieved with rest and medication.  Based upon the clinical evaluation, the examiner found no signs of edema, effusion, tenderness, redness, heat, or subluxation.  Evidence of weakness and guarding of movement was noted.  Motor weaknesses were observed in the left shoulder elevation, left shoulder rotation, left shoulder abduction, left radial wrist extension, left elbow flexion and extension, left wrist flexion, left finger extension, and left finger flexion.  There was also sensory deficit noted in the left posterior temporal, left shoulder, left upper arm, left upper chest, left forearm, and left thumb and fingers.  The examiner noted that the Veteran's left upper extremity disability had subjective factors of weakness and loss of sensation over the left upper extremity, and objective factors of sensory loss over C3 to C7 dermatome and paresis of the nerves.    

Accordingly, a September 2008 rating decision concluded that a 20 percent rating was warranted as the evidence failed to show any more than mild incomplete paralysis of the left upper extremity.  38 C.F.R. § 4.124a, DC 8613.  Upon review of the evidence of record, the Board agrees.  Although the July 2008 examiner concluded that the Veteran's condition reveals decreased strength and sensory deficit in the left upper extremity, normal findings were indicated as to deep tendon reflexes.  The evidence indicates that the Veteran's left upper extremity is no more than mild in nature.  Therefore, the Board concludes that the preponderance of the evidence is against the assignment of higher rating.  As such, the benefit of the doubt rule does not apply.  See 38 U.S.C.A § 5107(b); 38 C.F.R. §§ 3.102, 4.3; See Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  Therefore, a disability rating in excess of 20 percent prior to January 29, 2015, is not warranted.

In January 2015, the Veteran underwent a subsequent VA examination to assess the current severity of his symptoms.  On examination, the examiner noted symptoms of moderate constant pain, moderate numbness, severe intermittent pain, and severe paresthesias and/or dysesthesias.  Muscle strength testing indicated left elbow flexion and extension at 2/5 (palpable or visible muscle contraction, but no joint movement), left wrist flexion and extension at 3/5 (active movement against gravity), and left grip and pinch at 1/5 (palpable or visible muscle contraction, but no joint movement).  No muscle atrophy was noted.  Reflex testing revealed absent reflexes in the biceps, triceps, and brachioradialis and absent sensory examination in the shoulder area, inner/outer forearm, and hand/fingers.  There were no trophic changes.  In response to the inquiry regarding affected nerves and severity, the examiner indicated that the severity of the Veteran's left upper nerves was moderate and resulted in incomplete paralysis. 

In June 2015, the Veteran underwent another VA examination to assess his left upper extremity neurological disability.  On examination, the examiner noted symptoms of severe constant pain.  Muscle strength testing indicated left elbow flexion, left wrist flexion and extension, and left grip and pinch at 1/5 (palpable or visible muscle contraction, but no joint movement), and left elbow extension at 0/5 (no muscle movement).  No muscle atrophy was noted.  Reflex testing revealed hypoactive reflexes in the biceps and triceps, and absent reflexes in the brachioradialis.  There was absent sensory examination in the shoulder area, inner/outer forearm, and hand/fingers.  There were no trophic changes.  In response to the inquiry regarding affected nerves and severity, the examiner indicated that the severity of the Veteran's left upper nerves was severe and resulted in incomplete paralysis.   

Based on this evidence, the Board finds that the Veteran's left shoulder paresis associated with compression fracture, C4 with IVDS is manifested by no more than severe incomplete paralysis since January 29, 2015.  The Board notes that the January 2015 VA examiner found incomplete paralysis with moderate severity, and the June 2015 VA examiner found incomplete paralysis with severe symptomology.  The evidence does not show that the Veteran had complete paralysis in the left upper extremity, with all intrinsic muscles of the hand and some or all of the flexors of the wrist and fingers paralyzed (substantial loss of use of the hand).  Therefore, the Board concludes that the preponderance of the evidence is against the assignment of higher rating.  As such, the benefit of the doubt rule does not apply.  See 38 U.S.C.A § 5107(b); 38 C.F.R. §§ 3.102, 4.3; See Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  Therefore, a disability rating in excess of 60 percent since January 29, 2015, is not warranted.
   
Entitlement to TDIU prior to June 7, 2010.

The Veteran contends that he was unemployable due to his service-connected PTSD prior to June 7, 2010.  The Board notes that the remaining period under consideration for TDIU is from May 20, 2008, the date that the Veteran filed his claims for increased rating, through June 6, 2010. 

Where the schedular rating is less than total, a total disability rating for compensation purposes may be assigned when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16 (a) (2016). 

Consideration may be given to a Veteran's level of education, special training, and previous work experience in arriving at whether a TDIU rating is warranted, but the Veteran's age or the impairment caused by nonservice-connected disabilities may not be considered in such a determination. 38 C.F.R. §§ 3.341, 4.16, 4.19 (2016).

Here, the Veteran has the following service-connected disabilities for the period prior to June 7, 2010: major depressive disorder rated at 30 percent disabling prior to June 7, 2010; left shoulder paresis rated at 20 percent disabling prior to June 7, 2010; and as a result of the above Board decision, compression fracture C4 with IVDS rated at 30 percent disabling prior to June 7, 2010.  As such, the Veteran has not met the schedular criteria under 38 C.F.R. § 4.16(a) for the period prior to June 7, 2010.  That notwithstanding, it is the policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of a service-connected disability shall be rated totally disabled.  38 C.F.R. § 4.16(b).  Thus, if a veteran fails to meet the rating enunciated in 38 C.F.R. § 4.16(a), as here, an extraschedular rating is for consideration where the veteran is unemployable due to service-connected disability.  38 C.F.R. § 4.16(b).  

The Veteran reported on his VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, that he had 3 years of a college education.  He indicated that the date he last worked full-time was in April 2009 and that this was the date he became too disabled to work.  Regarding his work history, review of the evidence of record shows that the Veteran worked several different jobs over the years.  After discharge from the military he worked as a photographer, store clerk, and was also self-employed.  

During a July 2009 VA examination for mental health disorders, the Veteran reported chronic depression and difficulty working or seeking working. The VA examiner noted the Veteran' complaints of feeling withdrawn, socially isolated and anxiousness regarding seeking employment.  The Veteran indicated that he rarely went out, but that he had one friend who was a big help to him and that he did go to the movies and restaurants with his girlfriend.  He was interested in art and photography.  Examination revealed depressed mood and sleep impairment in the form of staying up at night thinking about his mother.  The Veteran reported having frequent panic attacks unless he was involved with something.  The examiner found that the Veteran's problems related to occupational functioning included poor social interaction.  Based on the clinical evaluation, the Veteran's report of symptoms were deemed largely related to his recent separation from his second wife and the death of his mother.  The examiner noted that the Veteran became panicky when he was out with other people and that his depression made it difficult to work or seek work.  However, while the examiner concluded that the Veteran's mental health condition caused deficiencies in work, he did not find that it resulted in total occupational impairment.  Indeed, the Veteran was found to be capable of managing financial affairs, able to maintain activities of daily living and personal hygiene, oriented in all spheres, and have unremarkable speech, thought process, and thought content.  He also had intact concentration and memory, understood the outcome of behavior and that he had a problem, had good impulse control, and did not have delusions, hallucinations, obsessive/ritualistic behavior, or suicidal or homicidal thoughts.  

VA medical records dated from April 2009 to June 2010 show that the Veteran received intermittent treatment for left arm spasms and neck pain that was a 4/10 in severity and relieved by medication.  In a February 2010 VA psychiatry note, the Veteran indicated that he had gotten married 5 months ago to a woman he had known for less than a year, but that when he did not buy a house for her, she left him.  He expressed his disappointment and felt heartbroken, reporting that he had been having crying spells and feeling like things were pointless since she had left.  However, he had been talking with friends who had convinced him that it was in his best interest to separate from this woman.  He denied depression, hopelessness, or suicidal/homicidal ideation.  Examination showed that the Veteran was calm with full and appropriate affect, normal speech, and linear thought process.  He was given brief supportive psychotherapy, and the psychiatrist noted that the Veteran had good friends who helped him and that he lived with 2 uncles.         

In a June 2010 statement, the Veteran noted increased symptoms of depression following difficult life events including that his wife of 5 months left him, his mother passed away, he had become estranged from his sisters, and had been unable to find appropriate employment.  He also noted challenges in completion of house work due to his service-connected shoulder disability.  

While the Board is sympathetic to the Veteran's report of symptoms, after consideration of the medical and lay evidence, the Board finds that the Veteran's service-connected disabilities did not prevent the Veteran from securing and maintaining substantially gainful employment prior to June 7, 2010.  The evidence shows that the Veteran was working for part of the period under consideration as a floor sales representative until April 2009.  For the rest of the period under consideration, while the Veteran had some impairment due to his service-connected psychiatric disorder, cervical spine disorder, and left shoulder radiculopathy, these disabilities did not prevent him from obtaining and maintaining substantially gainful employment.  The Veteran's physical disabilities were managed by medication.  While the Veteran did have anxiety and depression that resulted in work deficiencies, his mental disorder did not result in total occupational impairment, as the evidence showed that he was able to function in activities of daily living and had a support system of friends to help him through difficulties.       

Thus, given the above, referral for extraschedular consideration of TDIU prior to June 7, 2010 is not warranted.  Accordingly, as the preponderance of the evidence is against the Veteran's claim, the provisions of 38  U.S.C. § 5107(b) regarding the benefit of the doubt are not applicable.  The claim of entitlement to a TDIU prior to June 7, 2010 must be denied.

Extraschedular Consideration

The Board has also considered whether an extraschedular rating is warranted in this case.  See 38 C.F.R. § 3.321 (b)(1) (2016).  Extraschedular consideration requires a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The first question is whether the schedular rating adequately contemplates the claimant's disability picture.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms.  If the claimant's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of Compensation to determine whether an extraschedular rating is warranted. 

In this case, the Board finds that the schedular criteria are adequate for the disabilities on appeal, and that the Veteran's symptoms have been contemplated by the rating criteria.  Higher ratings are also available under the rating criteria.  Therefore it is not necessary to proceed to the second step-a discussion of whether the exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms," such as "marked interference with employment" and "frequent periods of hospitalization." 

Additionally, according to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321 (b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321 (b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities. 

In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  There is neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  For all of the above reasons, referral for extraschedular consideration is not appropriate in this case.


ORDER

Entitlement to a 30 percent rating, but no higher, for compression fracture, C4 with IVDS, is granted.

Since June 12, 2015, a separate 20 percent rating, but no higher, for right upper extremity radiculopathy associated with compression fracture, C4 with IVDS, is granted.  

Entitlement to an evaluation in excess of 20 percent for left shoulder paresis associated with compression fracture, C4 with IVDS, prior to January 29, 2015 is denied.

Entitlement to an evaluation in excess of 60 percent for left shoulder paresis associated with compression fracture, C4 with IVDS, since January 29, 2015 is denied.

Entitlement to a TDIU prior to June 7, 2010 is denied.




____________________________________________
Jennifer Hwa
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


